                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

FRANCIS KEMP,

                         Plaintiff,

        vs.                                                            8:18CV550

BOEHRINGER INGELHEIM                                          CONFIDENTIALITY ORDER
PHARMACEUTICALS, INC., and
BOEHRINGER INGELHEIM
INTERNATIONAL GMBH,

                         Defendants.



       Pursuant to the Defendants’ unopposed Motion for Confidentiality Order (Filing No. 23),

this Court enters the following Confidentiality Order relating to the parties’ proprietary and

confidential information that may be subject to protection:

       The Court hereby ORDERS AS FOLLOWS:

       1.      Discovery in this case, including any appeal, may involve the production of

information containing trade secrets, proprietary commercial or business information, intellectual

property or financial information for which special protection from public disclosure and from use

for any purpose other than this proceeding is warranted.

       2.      This Order shall govern all hard copy and electronic documents, the information

contained therein, and all other information produced or disclosed during this case, whether revealed

in a document, deposition, other testimony, discovery responses or otherwise, by a party to this

proceeding (the “Producing Party”) to any other party (the “Receiving Party”).

       3.      Third parties who so elect may avail themselves of, and agree to be bound by, the

terms and conditions of this Order and thereby become a Producing Party for purposes of this

Confidentiality Order.
       4.      The entry of this Order does not prevent any party from seeking a further order of

this Court pursuant to the Federal Rules of Civil Procedure and applicable rules.

       5.      Nothing in this Order shall be construed to affect in any manner the admissibility at

trial or any other court proceeding of any document, testimony or other evidence.

       6.      “Confidential Information,” as used herein, means information, documents, things or

data of any type, kind or character that the Producing Party believes in good faith constitutes,

reflects, discloses, or contains information subject to protection under the Federal Rules of Civil

Procedure or other applicable rules or law, whether it is a document, information contained in a

document, information revealed during a deposition or other testimony, information revealed in an

interrogatory response, or information otherwise revealed. Any transcript of an in camera hearing

shall be treated as confidential pursuant to this Order.

       7.      “Highly Confidential Information,” as used herein, means highly sensitive

Confidential Information which, if disclosed to a competitor or the general public, could result in

substantial business harm by revealing trade secrets, manufacturing processes, proprietary design,

drug formulation, drug development, sequencing, chemical stability and characteristics, analytical

methods used in manufacturing, quality control processes, CMC information exchanged with the

FDA and not the subject of a patent, source and specifications for drug components and raw

materials, manufacturing plans, unpublished patent applications, strategic intellectual property

plans, notices of invention, including but not limited to confidential intellectual property and

patentable data, information, products or processes.

       8.      In designating materials as “Confidential Information” or “Highly Confidential

Information,” the Producing Party shall do so in good faith, consistent with the provisions of this

Order. Nothing contained herein shall be construed to allow global designations of all materials or

documents as “Confidential Information” or “Highly Confidential Information.”

                                                   2
       9.      Specific documents and discovery responses produced by a Producing Party may be

designated as containing Confidential Information or Highly Confidential Information by marking

the first page of the documents with the words “Confidential Information - Subject to Confidentiality

Order” or “Highly Confidential Information - Subject to Confidentiality Order” without obscuring

any part of the text. Such a designation shall subject the document and its contents to this Order.

In lieu of marking the original of a document, the Producing Party may mark the copies that are

produced or exchanged.

       10.     To the extent that information stored or recorded in the form of electronic or

magnetic media is produced in such form, the Producing Party may designate such information as

Confidential Information or Highly Confidential Information by cover letter generally referring to

such information. The Receiving Party shall mark any storage medium containing such Confidential

Information or Highly Confidential Information with the legend “Confidential Information - Subject

to Confidentiality Order” or “Highly Confidential Information - Subject to Confidentiality Order.”

Information designated as “Highly Confidential Information” which is stored in electronic form

must be maintained in a secure password protected environment with limited access to be set by

counsel for the Receiving Party so as to maintain the limitations provided in Paragraph 12 of this

Order. Any Highly Confidential Information provided to experts (subject to the provisions of

Paragraphs 12 and 14 of this Order) in electronic format on removable storage media must be subject

to password protection, with the password being provided separately from the removable storage

media containing the Highly Confidential Information. Whenever any Receiving Party reduces any

such information to hard copy form, that Receiving Party shall mark the hard copy form with the

“Confidential Information - Subject to Confidentiality Order” or “Highly Confidential Information

- Subject to Confidentiality Order” designation.



                                                   3
        11.     Information designated as Confidential Information pursuant to this Order may only

be shown and delivered to the following people:

        (i) the Receiving Party;

        (ii) counsel for the parties, including their clerical, secretarial and other staff employed or

        retained by such counsel;

        (iii) in-house counsel for the Defendant, including the clerical, secretarial and other staff

        working in the legal department;

        (iv) experts and consultants retained by a party to this proceeding or the party’s counsel for

        purposes of assisting the party and its attorneys of record in the preparation and/or

        presentation of its claims or defenses, provided that the proposed recipient executes the

        attestation attached as Exhibit A;

        (v) judges, court reporters, court personnel, or videographers present at trial, conferences,

        hearings, arguments or depositions held in this case;

        (vi) Plaintiff's treating physicians, nurse practitioners, or other medical professionals who

        treated Plaintiff (and their respective staffs), provided the proposed recipient executes the

        attestation attached as Exhibit A.

        Counsel for the parties may show Confidential Information to any Defendant witness during

a deposition, hearing or trial. Counsel for the parties may show Confidential Information to any non-

Defendant witness during a deposition, hearing or trial if such person or persons execute the

attestation attached as Exhibit A or otherwise affirms on the record that he/she has familiarized

him/herself with the contents of this Order and agrees to be bound by it. Confidential Information

shown to any witness during a deposition shall not lose its confidential status through such use, and

counsel shall use their best efforts and take all steps reasonably required to protect its confidentiality

during such use.

                                                    4
       12.     Information designated as Highly Confidential Information pursuant to this Order

may only be used for purposes of preparation, trial and appeal of this litigation and not for any other

purpose. Highly Confidential Information may be shown and/or delivered only to the following

persons, provided that such persons are made aware of the terms of this Order and agree to be bound

by its provisions:

       (i) outside counsel for the Receiving Parties, including their clerical, secretarial and other

       staff employed or retained by such counsel, provided that the proposed recipient executes

       the attestation attached as Exhibit A, and further provided that the procedure set forth in

       Paragraph 13 of this Order is followed;

        (ii) experts and consultants retained by the Receiving Parties or the Receiving Parties’

       counsel for purposes of assisting the parties and their attorneys of record in the preparation

       and/or presentation of their claims or defenses, provided that the proposed recipient executes

       the attestation attached as Exhibit A, and further provided that the procedure set forth in

       Paragraph 14 of this Order is followed;

       (iii) judges, court reporters, court personnel, or videographers present at trial, conferences,

       hearings, arguments or depositions held in this case;

       (iv) treating physicians of plaintiffs provided that the proposed recipient executes the

       attestation attached as Exhibit A, and further provided that the procedure set forth in

       Paragraph 14 of this Order is followed;

       Counsel for the parties may show Highly Confidential Information to any Defendant witness

during a deposition, hearing or trial. Counsel for the parties may show Highly Confidential

Information to any treating physician witness or any non-Defendant expert witness during a

deposition, hearing or trial, if such person or persons execute the attestation attached as Exhibit A.



                                                  5
       Highly Confidential Information shown to any witness during a deposition shall not lose its

confidential status through such use, and counsel shall use their best efforts and take all steps

reasonably required to protect its confidentiality during such use.

       13.     Prior to receiving any material designated as “Highly Confidential Information,” the

requesting attorney must sign an attestation stating that he or she will abide by the terms of this

order and will not disclose, in writing or orally, or use in any way at any time in the future outside

of the present litigation, any “Highly Confidential Information.”         No “Highly Confidential

Information” shall be disclosed to an attorney who has not signed such an attestation. This order

expressly prohibits any disclosure at any time of any “Highly Confidential Information” to any of

the Defendant’s direct competitors. A “direct competitor” for purposes of this order is defined as

any company involved in the development or manufacturer of direct thrombin inhibitors.

       14.     Prior to providing any material designated as “Highly Confidential Information” to

an expert or consultant or to a treating physician, counsel for any “Receiving Party” has an

affirmative duty to inquire of the expert, consultant, or treating physician whether he or she is

currently affiliated with or employed by one of the Defendant’s direct competitors (as defined

above), and the expert or consultant must sign an attestation stating that he or she is not currently

affiliated with or employed by any of the Defendant’s direct competitors. No “Highly Confidential

Information” shall be disclosed to an expert or consultant who has not signed such an attestation.

No expert or consultant who has access to “Highly Confidential Information” shall disclose, in

writing or orally, or use in any way at any time in the future outside of the present litigation, any

“Highly Confidential Information.”      Inadvertent or mistaken production of any document or

information without a designation of Confidential Information or Highly Confidential Information

will not be deemed to waive a later claim to its confidential nature or preclude the Producing Party

from designating said document or information at a later date. A Producing Party may designate as

                                                  6
Confidential Information or Highly Confidential Information or withdraw such a designation from

any material that it has produced, provided that such re-designation shall become effective only after

such re-designation. Upon such re-designation, the Receiving Party shall: treat such document or

information as re-designated pursuant to the terms of this Order; take reasonable steps to notify any

persons known to have possession of such material of such re-designation under this Order; and

promptly endeavor to procure all copies of such materials from persons known to have possession

of such material who are not entitled to receipt of it pursuant to this Order.

       15.     Inadvertent or Mistaken Disclosure of Privileged Documents. “Clawback”

Procedure: Inadvertent or mistaken production of documents or electronically stored information

(“ESI”) (collectively “Inadvertently Produced Documents”) subject to work-product or attorney-

client privilege, or other legal privilege protecting information from discovery, shall not constitute

a waiver of the privilege, provided that the producing party shall notify the receiving party in writing

as set forth herein. In the event that a party inadvertently or mistakenly produces documents or ESI

subject to a claim of privilege, the producing party shall, within ten (10) days of the discovery of

the inadvertent or mistaken disclosure, notify the other party in writing of the inadvertent or

mistaken disclosure.    The producing party may, in the notice, request a “clawback” of the

inadvertently or mistakenly disclosed material. The party receiving such clawback notice shall

immediately and diligently act to retrieve the Inadvertently Produced Documents, and all copies,

including any loaded to databases, and return them to the producing party or destroy them as agreed

between the parties. All notes or other work product of the receiving party reflecting the contents

of such materials shall be destroyed and not used.

       If the receiving party elects to file a motion as set forth below, the receiving party, subject

to the requirements below, may retain possession of the Inadvertently Produced Documents as well

as any notes or other work product of the receiving party reflecting the contents of such materials

                                                   7
pending the resolution by the Court of the motion below, but shall segregate and not use them

pending resolution of the motion. If the receiving party’s motion is denied, the receiving party shall

promptly comply with the immediately preceding provisions of this paragraph. No use shall be

made of such Inadvertently Produced Documents during depositions or at trial, nor shall they be

disclosed to anyone who was not given access to them prior to the request to return or destroy them

unless otherwise ordered by the Court.

       The party receiving such Inadvertently Produced Documents may, after receipt of the

producing party’s notice of inadvertent or mistaken production, move the Court to dispute the claim

of privilege.

       16.      A Receiving Party may challenge a Producing Party’s confidentiality designation by

notifying the Producing Party, in writing, of its good faith belief that the confidentiality designation

was not proper and must give the Producing Party an opportunity to review the designated material,

to reconsider the circumstances, and, if no change in designation is offered, to explain, in writing

within fourteen (14) business days of receiving such a challenge, the basis of the designation. If

that does not resolve the dispute over the designation, then either party may apply to the Court for

a determination as to whether the designation is appropriate. The burden of proof as to a designation

of Confidential Information or Highly Confidential Information rests on the Producing Party to

demonstrate that such designation is proper.

       17.      At the time of deposition or within 30 days after receipt of the final deposition

transcript, a party may designate as Confidential Information or Highly Confidential Information

specific portions of the transcript which contain confidential matters under the standards set forth

above. This designation shall be in writing and served upon all counsel. No objection shall be

interposed at deposition that an answer would elicit confidential information. Transcripts will be



                                                   8
treated as confidential until the expiration of this time period. Any portions of a transcript

designated confidential shall thereafter be treated as confidential in accordance with this Order.

       18.     Counsel shall file under seal only those specific documents and that deposition

testimony designated as Confidential Information or Highly Confidential Information, and only

those specific portions of briefs, applications, and other filings that contain verbatim Confidential

Information or Highly Confidential Information, or that set forth the substance of such information.

       19.     Within forty-five (45) days after conclusion of this proceeding, including any appeals

related thereto, at the written request of the Producing Party, such attorney and any person to whom

he/she disclosed Confidential Information or Highly Confidential Information shall, at the

Receiving Party’s option, either (a) destroy or (b) return and surrender all Confidential Information

or Highly Confidential Information produced pursuant to this Order, to the Producing Party. If

returning the materials, such persons shall return any Confidential Information or Highly

Confidential Information and any and all copies (electronic or otherwise), summaries, notes,

compilations, and memoranda related thereto (excluding privileged communications, attorney work

product, and documents filed with the Court, but such documents shall remain subject to the terms

of this Order). Upon the return of all such Confidential Information or Highly Confidential

Information the Receiving Party shall certify in writing that reasonable, good faith efforts were made

to assure that all such information and any and all copies (electronic or otherwise), summaries, notes,

compilations and memoranda related thereto have been delivered to the Producing Party in

accordance with the terms of this Order. In lieu of returning the materials described in this paragraph

(including copies, summaries, notes, compilations and memoranda related thereto) the Receiving

Party may destroy the materials in a manner that will protect the Confidential Information or Highly

Confidential Information and the destroying party shall certify by affidavit that it has done so.



                                                  9
       20.     Nothing contained in this Order shall preclude any party from using its own

Confidential Information or Highly Confidential Information in any manner it sees fit, without prior

consent of any party or the Court. Notwithstanding any other provision herein, nothing in this Order

shall affect or modify the Defendant’s (a) ability to utilize and review Plaintiff’s information and

report such information as is required by law to the FDA or other regulatory agencies, or (b) its right

to provide information to its insurer(s), as applicable, for purposes of evaluating Plaintiff's claims

or as may be required for reporting purposes.

       21.     Discovery Material Protected under German or European Law. Any entity

subject to the jurisdiction of German law or the law of another country that is member of the

European Union producing documents in this litigation may designate as CONFIDENTIAL those

documents (including electronic or paper form) containing “personal data” within the meaning of

the German Federal Data Protection Act (the “Act”), Directive 95/46/EC or the national law

transferring Directive 95/46/EC into national law if such documents fall within the jurisdiction and

scope of the Act, Directive 95/46/EC or the national law transferring Directive 95/46/EC into

national law. “Personal data” consists of any and all information concerning the personal or material

circumstances of an identified or identifiable natural person. In particular, this provision applies to

the following documents:

       (i) any correspondence (electronic or paper form) that identifies or through recourse to other

sources of information available to the data processor allows identification of its author(s)/sender(s)

and/or its addressees/recipients (e.g., all email correspondence, letters and faxes, including

transmission reports);

       (ii) any document, such as memoranda, notes, and presentations, if it identifies or allows

identification of its author/sender and/or its addressee/recipient through recourse to other

information available to the data processor;

                                                  10
       (iii) minutes of internal or external meetings as far as they include information about which

individual(s) did or did not attend the meeting; and

       (iv) personnel records and information.

       Additionally, any entity subject to the jurisdiction of German law or the law of another

country that is member of the European Union producing documents in this litigation may redact

“personal data” (within the meaning of the Act, Directive 95/46/EC or the national law transferring

Directive 95/46/EC into national law) in documents (including electronic or paper form) if such

redaction is necessary to comply with the binding requirements of the Act, Directive 95/46/EC or

the national law transferring Directive 95/46/EC into national law. Redactions may be lifted only

if Plaintiffs can demonstrate with regard to the individual document that knowledge of the respective

“personal data” is necessary for the litigation.

       Upon conclusion of this litigation, documents produced by any entity subject to the

jurisdiction of German law or the law of another country that is member of the European Union has

to be deleted in a compliance with the requirements of the Act, Directive 95/46/EC or the national

law transferring Directive 95/46/EC into national law.

       22.     To the extent the same documents are produced by both a U.S.-based entity and a

Germany-based entity in this litigation, and one version of the document is protected by the Act

Directive 95/46/EC or the national law transferring Directive 95/46/EC into national law and the

other is not, the fact that one version has been designated confidential under the Act shall not confer

any privileges of confidentiality under this Order upon the second version of the document that has

no basis to be designated confidential. Any entity based outside of the Federal Republic of Germany

or another country of the European Union shall not be permitted to send data into the Federal

Republic of Germany or another country of the European Union for the purpose of making it

confidential, provided that this shall not prohibit any such entity subject to this Order that prior to

                                                   11
the beginning of this litigation had been storing or transmitting data to recipients or electronic

systems within the Federal Republic of Germany or another country of the European Union in the

ordinary course of their business from continuing to do so.

       23.     It is expressly understood by and between the parties that in producing Confidential

Information or Highly Confidential Information in this proceeding, the parties shall be relying upon

the terms and conditions of this Order.

       24.     By written agreement of the parties, or upon motion and Order of this Court, the

terms of this Order may be modified. This Order shall continue in force until amended or superseded

by express order of the Court, and shall survive and remain in effect after the termination of this

proceeding.

   IT IS SO ORDERED.


       Dated this 9th day of May, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                12
                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


FRANCIS KEMP,

                        Plaintiff
                                                                         8:18CV550
        vs.
                                                              CONFIDENTIALITY ORDER
BOEHRINGER INGELHEIM                                                EXHIBIT A
PHARMACEUTICALS, INC., and
BOEHRINGER INGELHEIM
INTERNATIONAL GMBH,

                        Defendants.


STATE OF __________________________)                  SS:

COUNTY OF ________________________)

       I, ________________________________, being duly sworn, state that:

        I have received a copy of the Confidentiality Order in this action. I have carefully read and

understand the provisions of the Order. I will comply with all of the provisions of the Confidentiality

Order. I will hold in confidence, will not disclose to anyone not qualified under the Confidentiality

Order, and will use only for purposes of this action, any Confidential Information or Highly

Confidential Information, including the substance and any copy, summary, abstract, excerpt, index

or description of such material, that is disclosed to me.

       I will return all Confidential Information or Highly Confidential Information that comes into

my possession, and all documents and things that I have prepared relating thereto, to trial or outside

counsel for the party by whom I am employed or retained or from whom I received such material

when requested to do so.

       I understand that if I violate the provisions of the Confidentiality Order, I will be subject to

sanctions by the Court and that the parties may assert other remedies against me. I hereby submit
to the jurisdiction of this Court for the purpose of enforcement of the Confidentiality Order in this

action.

          I acknowledge that I will be receiving the following categories of information (CHECK

ONE):

          ____   Confidential Information ONLY

          ____   BOTH Confidential Information and Highly Confidential Information

          With regard to any person receiving BOTH Confidential Information and Highly

Confidential Information pursuant to paragraph 14 of the Confidentiality Order, I attest that I am

not currently affiliated with or employed by any of the Defendant’s direct competitors as the term

“direct competitor” is defined in paragraph 13 of the Confidentiality Order.

                                                             _______________________
                                                             Signature

                                                             ________________________
                                                             Printed Name
Sworn and subscribed to before me this

___ day of ___________________, 201__.


____________________________________
Notary Public

____________________________________
My Commission Expires
